UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 11-1642


In Re:   Receiver.

-----------------------------

UNITED STATES OF AMERICA,

                 Plaintiff,

           and

BEATTIE B. ASHMORE, Receiver,

                 Appellee,

           v.

MICHAEL THOMAS; CAROLYN THOMAS,

                 Respondents - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:10-cv-03141-MBS)


Submitted:   May 31, 2012                    Decided:   June 12, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin G. Matthews, Fayetteville, North Carolina, for Appellants.
L. Walter Tollison, III, Lauren S. Price, THE TOLLISON LAW FIRM,
P.A., Greenville, South Carolina; Thomas E. Vanderbloemen,
GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael and Carolyn Thomas seek to appeal the district

court’s    order    denying      leave        to    sue     the    Receiver     in    North

Carolina    state        court    and    finding          that     the    Receiver      had

jurisdiction over contested assets.                       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory        and       collateral       orders,     28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan    Corp.,    337    U.S.    541,    545-46       (1949).        While     28    U.S.C.

§ 1292(a)(2)       does     allow       for        appeal     of    certain         specific

interlocutory orders concerning receivers, this case does not

concern one of those orders.                  The order the Thomases seek to

appeal is neither a final order nor an appealable interlocutory

or collateral order.             Accordingly, we dismiss the appeal for

lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately          presented      in   the    materials

before    the    court    and    argument         would     not    aid   the   decisional

process.

                                                                                DISMISSED




                                              3